          Case 1:14-md-02573-VEC Document 532 Filed 06/01/21 Page 1 of 2




                                         June 1, 2021


VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Courtroom 443
New York, New York 10007-1312

         Re:     In re London Silver Fixing, Ltd., Antitrust Litig.,
                 Nos. 14-MD-2573 (VEC), 14-MC-2573 (VEC) (S.D.N.Y.)


Dear Judge Caproni:

       Pursuant to Rule 2(c) of Your Honor’s Individual Rules, Plaintiffs write to seek permission
to amend the Fourth Amended Discovery Schedule entered in this action on May 5, 2021, for the
sole purpose to allow Plaintiff Christopher DePaoli to be permitted to sit for his deposition on
Sunday, June 6th or Sunday, June 13th.

       On May 4, 2021, the parties jointly submitted a Proposed Fourth Amended Fact Discovery
Schedule (ECF No. 98) that extended the deadline for the completion of the depositions of two
former BNS employees and any depositions of HSBC witnesses on the Plaintiffs’ witness list
which had not yet been scheduled up to June 25th and extended the deadline to July 16, 2021, for
the depositions of two former Deutsche Bank employees. The Fourth Amended Fact Discovery
Schedule also provided that, “Absent exigent circumstances, the parties will not make further
requests for the extension of any fact depositions.” On May 5, 2021, the court so-ordered the
Fourth Amended Fact Discovery.

        Defendants sent a scheduling communication for the deposition of individual plaintiff
Christopher DePaoli on April 1, 2021, requesting that Mr. DePaoli be deposed on April 19, 22 or
23. Plaintiffs responded on April 15 that Mr. DePaoli was only available on May 16, a Sunday,
because of his work schedule and child care obligations. Because Mr. DePaoli was unable to be
deposed on any weekday prior to May 26, 2021 (the end of fact discovery) as required by the
deposition protocol, Defendants agreed to Plaintiffs’ request to schedule the deposition for Sunday,
May 16, 2021.1 On May 6, Plaintiffs advised Defendants that Mr. DePaoli was not available to sit
for his deposition, and proposed that it take place instead on Sunday, June 6 or Sunday, June 13.
On May 12, in response to Defendants’ inquiry regarding the reasons for Mr. DePaoli’s
unavailability, Plaintiffs further advised Defendants that Mr. DePaoli was unavailable on May 16
due to his status as a small business owner and single parent, that his responsibilities as caretaker

1
    The Deposition Protocol in this case permits depositions only during weekdays.
                                                 1
        Case 1:14-md-02573-VEC Document 532 Filed 06/01/21 Page 2 of 2




for his two-year-old daughter caused an unmovable conflict for the deposition to proceed on May
16, and that he was not available any other day prior to the close of fact discovery on May 26.

        Exigent circumstances exist to permit Mr. DePaoli to sit for his deposition on a Sunday in
June. Specifically, Mr. DePaoli owns and runs a small business that requires him to be physically
present during the workweek and during business hours. Given the economic difficulties
associated with owning and operating a small business over the last fifteen months, Mr. DePaoli’s
financial livelihood now depends on his ability to keep his business open during the work week
and after he postponed his deposition on May 16th he was not available to sit for a deposition
during another day prior to the close of fact discovery on May 26th. Mr. DePaoli has been highly
cooperative during this litigation, takes his role as a class representative very seriously, and is
committed to be deposed in this case.

       Plaintiffs therefore request that Mr. DePaoli be permitted to sit for his deposition on Sunday
June 6th or Sunday June 13th. No other deadlines will be affected and the Fourth Amended
Scheduling Order remains in effect except for the sole purpose to permit named individual Plaintiff
Christopher DePaoli to be deposed by Defendants on Sunday, June 6th or Sunday, June 13th.

        Defendants believe that Mr. DePaoli’s inability to make himself available for a single day
prior to May 26, 2021—despite Defendants’ attempts to schedule his deposition with
approximately eight weeks remaining in the fact discovery period, and despite Defendants’
willingness to grant his request to proceed with his deposition on a Sunday—demonstrates his
inadequacy as a class representative because he cannot or will not devote the necessary time to
serve in that capacity. Defendants reserve all rights with respect to Mr. DePaoli but will not now
oppose Plaintiffs’ request. If the Court grants Plaintiffs’ request, Defendants will proceed on one
of those dates.

                                         Respectfully submitted,

       /s/ Thomas Skelton                                  /s/ Deborah Elman
       Vincent Briganti                                    Robert G. Eisler
       Thomas Skelton                                      Deborah A. Elman
       Christian Levis                                     Chad Holtzman
       Jonathan Seredynski                                 GRANT & EISENHOFER P.A.
       LOWEY DANNENBERG, P.C.                              485 Lexington Avenue, 29th Floor
       44 South Broadway, Suite 1100                       New York, NY 10017
       White Plains, NY 10601




                                                 2
